                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

SHARON CHARLES SMITH,

       Plaintiff,

v.                                                       Case No. 6:18-cv-42-Orl-37DCI

THE AMERICAN NATIONAL RED
CROSS; and LIFE AND HEALTH
BENEFIT PLAN OF THE AMERICAN
RED CROSS,

      Defendants.
_____________________________________

                                          ORDER

       This action concerns the decision to discontinue Plaintiff’s long-term disability

(“LTD”) benefits. (See Doc. 12.) Plaintiff, a former employee of the American Red Cross,

was at all material times enrolled in an employment benefit plan with the American

National Red Cross. (Id. ¶ 2.) In October 2004, Plaintiff was forced to discontinue work

due to numerous medical conditions. (Id. ¶¶ 3–10.) Subsequently, Plaintiff was paid

monthly disability benefits for approximately twelve years. (Id. ¶¶ 11–12.) When

Plaintiff’s benefits were terminated on April 3, 2017, she appealed her decision, but the

appeal was denied. (Id. ¶¶ 13–16.) Thus, Plaintiff initiated the instant action, seeking LTD

benefits pursuant to her disability plan and attorney’s fees. (Id. ¶¶ 17–26.)

       Both parties now move for summary judgment. (See Doc. 44 (“Red Cross

Motion”); Doc. 45 (“Plaintiff’s Motion”).) Plaintiff argues that: (1) the Court should

review the benefits decision de novo; (2) she did not receive a full and fair review; and (3)

                                             -1-
the decision to terminate her benefits was wrong. (Doc. 45, pp. 19–35.) Defendants

American National Red Cross and Life and Health Benefits Plan of the American Red

Cross (collectively “Red Cross”) argue that Plaintiff is not entitled to benefits because the

decision to terminate her LTD benefits was proper because she was no longer totally

disabled. (See Doc. 44.) Both parties submitted responses. (Docs. 46, 47.)

       On referral, U.S. Magistrate Judge Daniel C. Irick recommends that the Court: (1)

grant Red Cross’s Motion; (2) deny Plaintiff’s Motion; and (3) enter judgment in favor of

Red Cross and against Plaintiff. (Doc. 49, pp. 22–23.) Applying the de novo standard of

review, Magistrate Judge Irick determined that the decision to terminate Plaintiff’s

benefits was appropriate based on the record evidence, which supports finding that

Plaintiff was not totally disabled. (Id. at 13–22.) Further, Magistrate Judge Irick noted that

although post-decision evidence was not to be considered, it would not support finding

that Plaintiff was totally disabled at the time of the benefits decision. (Id. at 19–20.) Last,

Magistrate Judge Irick found that Red Cross conducted a full and fair review of Plaintiff’s

record. (Id. at 21–22.) Thus, Magistrate Judge Irick concluded that Red Cross is entitled to

summary judgment. (Id. at 22.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the Court

concludes that the R&R is due to be adopted in its entirety.



                                              -2-
Accordingly, it is hereby ORDERED AND ADJUDGED:

1.   U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

     49) is ADOPTED, CONFIRMED, and made a part of this Order.

2.   Defendants American National Red Cross and Life and Health Benefits

     Plan of the American Red Cross’s Motion for Summary Judgment and

     Supporting Memorandum (Doc. 44) is GRANTED.

3.   Plaintiff’s Dispositive Motion for Summary Judgment and Incorporated

     Memorandum of Law (Doc. 45) is DENIED.

4.   The Clerk is DIRECTED to:

     a. Enter judgment in favor of Defendants the American National Red

        Cross and Life and Health Benefit Plan of the American Red Cross and

        against Plaintiff Sharon Charles Smith;

     b. Terminate any other pending motions and deadlines; and

     c. Close the file.

DONE AND ORDERED in Chambers in Orlando, Florida, on March 13, 2019.




                                  -3-
Copies to:
Counsel of Record




                    -4-
